 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9      ABIN’BOLA NELLAMS,
                                                              CASE NO. C17-911 RSM
10                             Plaintiff,                     AMENDED JOINT MOTION AND
11                                                            ORDER FOR DISMISSAL OF
                v.                                            PACIFIC MARITIME
12                                                            ASSOCIATION
        PACIFIC MARITIME ASSOCIATION, a
13      California Non-Profit Corporation; SSA
        MARINE, INC., a Washington Corporation;
14      TOTAL TERMINALS INTERNATIONAL
        LLC, a Delaware Limited Liability Company;
15      INTERNATIONAL LONGSHOREMEN’S &
        WARE-HOUSEMEN’S UNION, LOCAL 19,
16      a Washington Non-Profit Corporation;
        FARON FLETCHER, individually and in his
17      official capacity as terminal supervisor for
        SSA Marine, Inc.,
18
                               Defendants.
19

20          Plaintiff Abin’Bola Nellams and Defendant Pacific Maritime Association, by and through

21 counsel, hereby move for a voluntary dismissal with prejudice of all claims and causes of action

22 alleged by Plaintiff, and all claims and causes of action that could have been alleged by Plaintiff,

23 against Defendant Pacific Maritime Association in the above-entitled action, with each party

24 bearing its own fees and costs.

25      DATED this 13th day of September, 2018.          DATED this 13th day of September, 2018.
26                                                   1                   Henderson Law Group, PLLC
     AMENDED JOINT MOTION AND ORDER FOR DISMISSAL                                                  P.O. Box 11069
     OF PACIFIC MARITIME ASSOCIATION                                          1800 Cooper Point Road S.W., Bldg. 1
                                                                                       Olympia, Washington 98508
                                                                          Phone (360) 943-7710 Fax (360) 943-2782
 1
          For Plaintiff                               For Defendant
 2

 3        /s/Michael W. Johns                         /s/ Clemens H. Barnes_______
          Michael W. Johns, WSBA No. 22054            Clemens H. Barnes, WSBA No. 4905
 4        Roberts Johns & Hemphill, PLLC              Kellen A. Hade, WSBA No. 44535
          7525 Pioneer Way, Suite 202                 Alyson L. Palmer, WSBA No. 46916
 5        Gig Harbor, WA 98335                        Miller Nash Graham & Dunn, LLP
          Tel.: 253-858-8606                          2801 Alaskan Way, Ste. 300, Pier 70
 6        Fax: 253-858-8646                           Seattle, WA 98121-1128
          mike@rjh-legal.com                          Tel.: 206-624-8300
 7
                                                      Attorneys for Pacific Maritime Assoc. and
 8        /s/Stephanie Stocker                        SSA Marine, Inc.
          Stephanie Stocker, WSBA No. 33567           clem.barnes@millernash.com
 9        Henderson Law Group, PLLC                   kellen.hade@millernash.com
          P.O. Box 11069                              alyson.palmer@millernash.com
10        1800 Cooper Pt. Rd. SW, Bldg 1
          Olympia, WA 98508
11
          Tel.: 360.943.7710
12        Fax: 360.943.2782
          stephanie@hendersonlaw.net
13

14
       
15

16                                            ORDER

17          IT IS SO ORDERED this 12th day of October 2018.

18

19
                                              A
                                              RICARDO S. MARTINEZ
20                                            CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26                                               2                  Henderson Law Group, PLLC
     AMENDED JOINT MOTION AND ORDER FOR DISMISSAL                                              P.O. Box 11069
     OF PACIFIC MARITIME ASSOCIATION                                      1800 Cooper Point Road S.W., Bldg. 1
                                                                                   Olympia, Washington 98508
                                                                      Phone (360) 943-7710 Fax (360) 943-2782
